DISMISS; and Opinion Filed November 30, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-01357-CV

                                    IN RE LOUISE DAVIS, Relator

                  Original Proceeding from the 298th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-13843

                              MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Boatright
                                   Opinion by Justice Boatright
       In this original proceeding, relator seeks a writ of mandamus directing the trial court to rule

on relator’s motion for summary judgment and the real party in interest’s motion for summary

judgment. We requested a response and, before the response was due, relator’s counsel notified

the Court that the trial court has now signed a final summary judgment order disposing of the

parties’ pending motions. Because relator has received the relief requested, the issues presented

in this petition are moot. See Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig.

proceeding) (mandamus proceeding is moot when the appellate court cannot take any action that

can affect the requested relief).
      Accordingly, we dismiss relator’s petition for a writ of mandamus as moot.




                                               /Jason Boatright/
                                               JASON BOATRIGHT
                                               JUSTICE




181357F.P05




                                            –2–